Exhibit 10.1

QUALITY DISTRIBUTION, INC.

2003 RESTRICTED STOCK INCENTIVE PLAN

(as amended May 25, 2010)

 

1. Purpose of Plan

The purpose of the Quality Distribution, Inc. 2003 Restricted Stock Incentive
Plan (this “Plan”) is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of shares
of restricted stock (the “Restricted Stock”) to attract, motivate, retain and
reward selected employees and other eligible persons of the Company. As used
herein, “ Corporation” means Quality Distribution, Inc., a Florida corporation;
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; “Company” means the Corporation and its
Subsidiaries, collectively; and “Board” means the Board of Directors of the
Corporation.

 

2. Eligibility

The Administrator (as such term is defined in Section 3.1) may grant Restricted
Stock under this Plan only to those persons that the Administrator determines to
be Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Company employed in such
capacity on such Restricted Stock Award Date (as defined below); (b) a director
of the Company; or (c) an individual consultant or advisor who renders or has
rendered bona fide services (other than services in connection with the offering
or sale of securities of the Company in a capital-raising transaction or as a
market maker or promoter of the Company’s securities) to the Company and who is
selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted a Restricted Stock award (a “participant”) may, if otherwise eligible,
be granted additional shares of Restricted Stock if the Administrator shall so
determine.

 

3. Plan Administration

3.1 The Administrator. This Plan shall be administered by, and all Restricted
Stock awarded under this Plan shall be authorized by, the Administrator. The
“Administrator” means the Board or one or more committees appointed by the Board
or another committee (within its delegated authority) to administer all or
certain aspects of this Plan. Any such committee shall be comprised solely of
one or more directors or such number of directors as may be required under
applicable law. A committee may delegate some or all of its authority to another
committee so constituted. The Board or a committee comprised solely of directors
may also delegate, to the extent permitted by the Florida Business Company Act
and any other applicable law, its powers under this Plan (a) to designate the
officers and employees of the Company who will receive grants of Restricted
Stock, and (b) to determine the number of shares of Restricted Stock to be
received by them, pursuant to a resolution that specifies the total number of
shares of Restricted Stock that may be granted under the delegation, provided
that no officer may be delegated the power to designate himself or herself as a
recipient of such Restricted Stock. Unless otherwise provided in the Bylaws of
the Corporation or the applicable charter of any Administrator: (a) a majority
of the members of the acting Administrator shall constitute a quorum, and
(b) the vote of a majority of the members present assuming the presence of a
quorum or the unanimous written consent of the members of the Administrator
shall constitute action by the acting Administrator.

3.2 Powers of the Administrator. Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of shares of Restricted Stock and
the administration of this Plan (in the case of a committee or delegation to one
or more officers, within the authority delegated to that committee or
person(s)), including, without limitation, the authority to:

(a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive shares of Restricted
Stock under this Plan;



--------------------------------------------------------------------------------

(b) grant shares of Restricted Stock to Eligible Persons, determine the price at
which shares of Restricted Stock will be offered or awarded and the number of
shares of Restricted Stock to be awarded to any of such Eligible Persons,
determine the other specific terms and conditions of such Restricted Stock
consistent with the express limits of this Plan, establish the installments (if
any) in which such shares of Restricted Stock shall vest (which may include,
without limitation, performance and/or time-based schedules), or determine that
no delayed vesting is required, establish any applicable performance targets,
and establish the events of termination or reversion of such Restricted Stock;

(c) approve the forms of Restricted Stock award agreements (the “Restricted
Stock Award Agreements”), which need not be identical among participants;

(d) construe and interpret this Plan and any agreements defining the rights and
obligations of the Company and participants under this Plan, further define the
terms used in this Plan, and prescribe, amend and rescind rules and regulations
relating to the administration of this Plan or the Restricted Stock granted
under this Plan;

(e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding shares of
Restricted Stock, subject to any required consent under Section 8.6.5;

(f) accelerate or extend the vesting of any or all such outstanding shares of
Restricted Stock in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature) subject to any required
consent under Section 8.6.5;

(g) adjust the number of shares of Restricted Stock subject to any Restricted
Stock award, adjust the price of any or all outstanding shares of Restricted
Stock or otherwise change previously imposed terms and conditions, in such
circumstances as the Administrator may deem appropriate, in each case subject to
Sections 4 and 8.6;

(h) determine the date of grant of shares of Restricted Stock, which may be a
designated date after but not before the date of the Administrator’s action
(unless otherwise designated by the Administrator, the date of grant of shares
of Restricted Stock shall be the date upon which the Administrator took the
action granting such shares of Restricted Stock);

(i) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of shares of Restricted Stock upon the occurrence of
an event of the type described in Section 7;

(j) acquire or settle (subject to Sections 7 and 8.6) rights under Restricted
Stock in cash, stock of equivalent value, or other consideration; and

(k) determine the fair market value of the shares of Restricted Stock awarded
under this Plan from time to time and/or the manner in which such value will be
determined.

3.3 Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any shares of Restricted Stock granted
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.



--------------------------------------------------------------------------------

3.4 Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Board or a committee, as the case may be, may
obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.

3.5 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company or to
third parties.

 

4. Shares of Common Stock Subject to the Plan; Share Limits

4.1 Shares Available. Subject to the provisions of Section 7.1, the Restricted
Stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued common stock, no par value (the “Common Stock”), and any
shares of its Common Stock held as treasury shares.

(a) Share Limits. The aggregate number of shares of Common Stock that may be
awarded to Eligible Persons under this Plan (the “Share Limit”) shall not exceed
either 1,700,000 shares or $21.25 million of shares of Common Stock, such
determination to be made by calculating the sum of all Award Date Values as of
such date of determination. For purposes of the Plan, (i) an “Award Date Value”
shall mean the aggregate fair market value on each Restricted Stock Award Date
of all shares of Common Stock awarded to Eligible Persons on such date, and
(ii) a “Restricted Stock Award Date” means any business day between April 1 and
March 31 of the immediately succeeding year, with respect to each of 2004, 2005,
2006 and 2007, upon which an award of Restricted Stock is made to an Eligible
Person.

4.2 Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award of Restricted Stock is settled in cash or a form other than shares of
Common Stock, the shares of Restricted Stock that would have been delivered had
there been no such cash or other settlement shall not be counted against the
Share Limit available for issuance under this Plan. Shares of Restricted Stock
that are subject to awards which are cancelled or terminated, are forfeited,
fail to vest, or for any other reason are not delivered under this Plan shall
again be available for subsequent awards under this Plan.

4.3 Reservation of Shares; No Fractional Shares; Minimum Issue. The Corporation
shall at all times reserve a number of shares of Common Stock sufficient to
cover the Corporation’s obligations and contingent obligations to deliver shares
of Restricted Stock (exclusive of any dividend equivalent obligations to the
extent the Corporation has the right to settle such rights in cash). The
Corporation has reserved 1,700,000 shares of Common Stock for issuance under
this Plan. No fractional shares shall be issued or delivered under this Plan.

 

5. Awards

5.1 Type of Awards. The Administrator shall award grants of Restricted Stock
under this Plan, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; or (b) cash awards.

5.2 Restricted Stock Award Agreements. Each Restricted Stock award shall be
evidenced by a written Restricted Stock Award Agreement in the form approved by
the Administrator and executed on behalf of the Corporation and by the recipient
of the Restricted Stock award. The Administrator may authorize any officer of
the Corporation (other than the particular Restricted Stock award recipient) to
execute any or all Restricted Stock Award Agreements on behalf of the
Corporation. The Restricted Stock Award Agreement shall set forth the material
terms and conditions of such Restricted Stock award as established by the
Administrator consistent with the express limitations of this Plan.

5.3 Deferrals and Settlements. Restricted Stock awards may be in the form of
cash, shares of Restricted Stock or combinations thereof as the Administrator
shall determine, and with such restrictions as it may impose. The Administrator
may also require or permit participants to elect to defer the issuance of shares
of Restricted Stock or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.



--------------------------------------------------------------------------------

5.4 Consideration for Common Stock or Restricted Stock Awards. The purchase
price for any shares of Restricted Stock to be delivered pursuant to a
Restricted Stock award, as applicable, may be paid by means of any lawful
consideration as determined by the Administrator, including, without limitation,
one or a combination of the following methods:

(a) services rendered by the recipient of such Restricted Stock award;

(b) cash, check payable to the order of the Corporation, or electronic funds
transfer;

(c) notice and third party payment in such manner as may be authorized by the
Administrator;

(d) the delivery of previously owned shares of Common Stock;

(e) by a reduction in the number of shares otherwise deliverable pursuant to the
Restricted Stock award; or

(f) subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase of Restricted Stock awards.

In no event shall any shares newly issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. The Corporation will not
be obligated to deliver any shares unless and until it receives full payment of
the purchase price therefor, any related withholding obligations under
Section 8.5 and any other conditions to purchase have been satisfied. Unless
otherwise expressly provided in the applicable Restricted Stock Award Agreement,
the Administrator may at any time eliminate or limit a participant’s ability to
pay the purchase price of any shares of Restricted Stock by any method other
than cash payment to the Corporation.

5.5 Definition of Fair Market Value. For purposes of this Plan, “fair market
value” on any date shall mean, unless otherwise determined or provided by the
Administrator in the circumstances, the following:

(a) if the Common Stock is publicly traded: (1) if the Common Stock is listed or
admitted to trade on a national securities exchange, the closing price of the
Common Stock on the Composite Tape, as published in the Eastern Edition of The
Wall Street Journal, of the principal national securities exchange on which the
Common Stock is so listed or admitted to trade, on such date, or, if there is no
trading of the Common Stock on such date, then the closing price of the Common
Stock as quoted on such Composite Tape on the next preceding date on which there
was trading in such stock; (2) if the Common Stock is not listed or admitted to
trade on a national securities exchange, the last price for the Common Stock on
such date, as furnished by the National Association of Securities Dealers, Inc.
(“NASD”) through the NASDAQ National Market Reporting System or a similar
organization if the NASD is no longer reporting such information; (3) if the
Common Stock is not listed or admitted to trade on a national securities
exchange and is not reported on the National Market Reporting System, the mean
between the bid and asked price for the Common Stock on such date, as furnished
by the NASD or a similar organization; or

(b) if the Common Stock is not publicly traded or the NASD or a similar
organization does not furnish the mean between the bid and asked prices for the
Common Stock on such date, the fair market value of the Common Stock as
determined by the Administrator in good faith. Any determination as to fair
market value made pursuant to this Plan shall be determined without regard to
any restriction other than a restriction which, by its terms, will never lapse,
and shall be conclusive and binding on all persons.

The Administrator also may adopt a different methodology for determining fair
market value with respect to one or more Restricted Stock awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards of shares of Restricted Stock will be based on an average of
closing prices (or the average of high and low daily trading prices) for a
specified period preceding the relevant date).



--------------------------------------------------------------------------------

5.6 Transfer Restrictions.

5.6.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.6, by applicable law and by the applicable
Restricted Stock Award Agreement, as the same may be amended, (a) all Restricted
Stock awards are non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; and (b) amounts payable or shares issuable pursuant to any Restricted
Stock awards shall be delivered only to (or for the account of) the participant.

5.6.2 Exceptions. The Administrator may permit awards to be granted to certain
persons or entities related to the participant, including, but not limited to,
members of the participant’s immediate family, trusts or other entities
controlled by or whose beneficiaries or beneficial owners are the participant
and/or members of the participant’s immediate family, pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may establish. Consistent with Section 8.1, any permitted transfer
shall be subject to the condition that the Administrator receive evidence
satisfactory to it that the transfer (a) is being made for essentially donative,
estate and/or tax planning purposes on a gratuitous or donative basis and
without consideration (other than nominal consideration or in exchange for an
interest in a qualified transferee), and (b) will not compromise the
Corporation’s ability to register shares issuable under this Plan on Form S-8
under the Securities Act. Notwithstanding the foregoing or anything in
Section 5.6.3, Restricted Stock awards shall be subject to any and all
additional transfer restrictions under the Internal Revenue Code of 1986, as
amended (the “Code”) to the extent necessary to maintain the intended tax
consequences of such awards.

5.6.3 Further Exceptions to Limits on Transfer. The transfer restrictions in
Section 5.6.1 shall not apply to:

(a) transfers to the Corporation,

(b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to the
participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c) transfers to a family member (or former family member) pursuant to a
domestic relations order if approved or ratified by the Administrator, or

(d) if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative.

5.7 International Awards. One or more Restricted Stock awards may be granted to
Eligible Persons who provide services to the Company outside of the United
States. Any Restricted Stock awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

 

6. Effect of Termination of Service on Awards

6.1 General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each Restricted Stock
award under this Plan and in so doing may make distinctions based upon the cause
of termination. If the participant is not an employee of the Company and
provides other services to the Company, the Administrator shall be the sole
judge for purposes of this Plan (unless an agreement (whether employment or
otherwise) or the Restricted Stock Award Agreement otherwise provides) of
whether the participant continues to render services to the Company and the
date, if any, upon which such services shall be deemed to have terminated.

6.2 Events Not Deemed Terminations of Service. Unless Company policy or the
Administrator otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence authorized by the Company or the Administrator;
provided that unless



--------------------------------------------------------------------------------

reemployment upon the expiration of such leave is guaranteed by contract or law,
such leave is for a period of not more than 90 days. In the case of any employee
of the Company on an approved leave of absence, continued vesting of the
Restricted Stock award while on leave from the employ of the Company may be
suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall a
Restricted Stock award be granted after the expiration of the term set forth in
the Restricted Stock Award Agreement.

6.3 Effect of Change of Subsidiary Status. For purposes of this Plan and any
Restricted Stock award, if an entity ceases to be a Subsidiary of the
Corporation a termination of employment or service shall be deemed to have
occurred with respect to each Eligible Person in respect of such Subsidiary who
does not continue as an Eligible Person in respect of another entity within the
Company after giving effect to the Subsidiary’s change in status.

 

7. Adjustments; Acceleration

7.1 Adjustments. Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock (whether in the form of securities
or property); any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; or a sale of all or substantially all the business
or assets of the Corporation as an entirety; then the Administrator shall, in
such manner, to such extent (if any) and at such time as it deems appropriate
and equitable in the circumstances:

(a) proportionately adjust any or all of (1) the number and type of shares of
Common Stock that thereafter may be made the subject of Restricted Stock awards,
(2) the amount of shares of Common Stock subject to any or all outstanding
Restricted Stock awards, (3) the grant of any or all outstanding Restricted
Stock awards, or (4) the securities, cash or other property deliverable upon
payment of any outstanding Restricted Stock awards, or

(b) make provision for a cash payment or for the assumption, substitution or
exchange of any or all outstanding Restricted Stock awards or the cash,
securities or property deliverable to the holder of any or all outstanding
Restricted Stock awards, based upon the distribution or consideration payable to
holders of the Common Stock upon or in respect of such event.

The Administrator may adopt such valuation methodologies for outstanding
Restricted Stock awards as it deems reasonable in the event of a cash or
property settlement and may base such settlement solely upon the excess if any
of the per share amount payable upon or in respect of such event over the base
price of the Restricted Stock award.

In any of such events, the Administrator may take such action prior to such
event to the extent that the Administrator deems the action necessary to permit
the participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally. In the case of any stock split or reverse stock split,
if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.

7.2 Automatic Acceleration of Awards. In the event of the dissolution or
liquidation of the Corporation, a reorganization, merger or consolidation in
which the Corporation is not the surviving corporation, or a sale of all or
substantially all of the capital stock or assets of the Corporation to another
person or entity (each a “Change of Control Event”), then, unless otherwise
provided in the applicable Restricted Stock Award Agreement, any unvested shares
of Restricted Stock held by an Eligible Person shall automatically vest free of
restrictions upon the earlier to occur of (a) the first anniversary of the
effective date of any such Change in Control Event, so long as such Eligible
Person continues to be a director, officer or employee of, advisor to, or
independent consultant to the Company on such date, as the case may be and
(b) the termination of such Eligible Person by the Company (other than for Cause
(as defined in Section 7.5)) prior to the first anniversary of the effective
date of any such Change in Control Event.

7.3 Early Termination of Awards. Any Restricted Stock award that has been
accelerated as required or contemplated by Section 7.2 (or would have been so
accelerated but for Section 7.4, 7.6 or 7.7) shall terminate upon the related
event referred to in Section 7.2, subject to any provision that has been
expressly made by the Administrator, through a plan of reorganization or
otherwise, for the survival, substitution, assumption, exchange or other
continuation or settlement of such Restricted Stock award.



--------------------------------------------------------------------------------

7.4 Other Acceleration Rules. Any acceleration of Restricted Stock awards
pursuant to this Section 7 shall comply with applicable legal requirements and,
if necessary to accomplish the purposes of the acceleration or if the
circumstances require, may be deemed by the Administrator to occur a limited
period of time not greater than 30 days before the Change of Control Event.
Without limiting the generality of the foregoing, the Administrator may deem an
acceleration to occur immediately prior to the applicable event and/or reinstate
the original terms of a Restricted Stock award if an event giving rise to an
acceleration does not occur. The Administrator may override the provisions of
Section 7.2, 7.3, and/or 7.6 by express provision in the Restricted Stock Award
Agreement and may accord any Eligible Person a right to refuse any acceleration,
whether pursuant to the Restricted Stock Award Agreement or otherwise, in such
circumstances as the Administrator may approve.

7.5 Termination of Employment in Connection With a Change in Control Event. If,
prior to a Change in Control Event, any participant’s employment is terminated
by the Company for any reason other than Cause or the Disability of the
participant after the announcement of but not more than 90 days before the
consummation of such Change in Control Event, then upon (or immediately prior to
and subject to) the consummation of the event, any Restricted Stock awards held
by the participant prior to the termination of his or her employment that were
unvested and terminated in connection with such termination of employment shall
be deemed reinstated and fully vested at such time, but without extension of any
other early termination or expiration provisions of the participant’s Restricted
Stock Award Agreement or of the other provisions of this Plan. Any such
reinstated Restricted Stock awards shall remain subject to the other adjustment,
termination and settlement provisions of the Restricted Stock award and this
Section 7 in connection with the subject Change in Control Event or any
applicable, subsequent event. Notwithstanding the foregoing, in no event shall a
Restricted Stock award be reinstated or extended beyond its final expiration
date.

For purposes of this Plan, “Cause” means, with respect to any participant, the
termination of such participant’s relationship with the Company because of
(i) the commission by such participant of any act of fraud, theft or financial
dishonesty with respect to the Company, or such participant has been convicted
of, or plead guilty to, a felony, (ii) any material breach by such participant
of any material provision of any agreement or understanding (whether employment
or otherwise) between the Company on the one hand and such participant on the
other hand (whether written or oral) regarding the terms of such participant’s
service as a director, officer or employee of, or advisor, independent
consultant or independent contractor to, the Company, including, without
limitation, the willful and continued failure or refusal of such participant to
perform the material duties required of such participant as a director, officer
or employee of, or as an advisor, independent consultant or independent
contractor to, the Company, other than as a result of such participant having a
Disability (as defined below), or a breach of any applicable invention
assignment and confidentiality agreement or similar agreement between the
Company on the one hand and such participant on the other hand, (iii) such
participant’s intentional or willful disregard of the policies of the Company so
as to cause loss, damage or injury to the property, reputation or employees of
the Company, or (iv) any other misconduct by such participant which is otherwise
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company. “Disability” means a total
disability within the meaning of Section 22(e)(3) of the Code.

7.6 Possible Rescission of Acceleration. If the vesting of a Restricted Stock
award has been accelerated expressly in anticipation of an event or upon
stockholder approval of an event and the Administrator later determines that the
event will not occur, the Administrator may rescind the effect of the
acceleration as to any then outstanding and otherwise unvested awards.

7.7 Golden Parachute Limitation. Notwithstanding anything else contained in this
Section 7 to the contrary, in no event shall a Restricted Stock award be
accelerated under this Plan to an extent or in a manner which would not be fully
deductible by the Company for federal income tax purposes because of
Section 280G of the Code, nor shall any payment hereunder be accelerated to the
extent any portion of such accelerated payment would not be deductible by the
Company because of Section 280G of the Code. If a participant would be entitled
to benefits or payments hereunder and under any other plan or program that would
constitute “parachute payments” as defined in Section 280G of the Code, then the
participant may by written notice to the Company designate the order in which
such parachute payments will be reduced or modified so that the Company is not
denied federal income tax



--------------------------------------------------------------------------------

deductions for any “parachute payments” because of Section 280G of the Code.
Notwithstanding the foregoing, an employment or other agreement with the
participant may expressly provide for benefits in excess of amounts determined
by applying the foregoing Section 280G limitations.

 

8. Other Provisions

8.1 Compliance with Laws. This Plan, the granting and vesting of Restricted
Stock awards under this Plan, the offer, issuance and delivery of shares of
Common Stock, the acceptance of promissory notes and/or the payment of money
under this Plan or under Restricted Stock awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law, federal margin requirements) and to
such approvals by any listing, regulatory or governmental authority as may, in
the opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any Restricted Stock under this Plan will, if
requested by the Company, provide such assurances and representations to the
Company as the Administrator may deem necessary or desirable to assure
compliance with all applicable legal and accounting requirements.

8.2 Employment Status. No person shall have any claim or rights to be granted a
Restricted Stock award (or additional Restricted Stock awards, as the case may
be) under this Plan, subject to any express contractual rights (set forth in a
document other than this Plan) to the contrary.

8.3 No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any Restricted Stock award) shall confer
upon any Eligible Person or other participant any right to continue in the
employ or other service of the Company, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company to change a
person’s compensation or other benefits, or to terminate his or her employment
or other service, with or without cause. Nothing in this Section 8.3, however,
is intended to adversely affect any express independent right of such person
under a separate employment or service contract other than a Restricted Stock
Award Agreement.

8.4 Plan Not Funded. Restricted Stock awards granted under this Plan shall be
payable in shares of Restricted Stock, and no special or separate reserve, fund
or deposit shall be made to assure payment of such Restricted Stock awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Company by reason of any Restricted
Stock award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company and any
participant, beneficiary or other person. To the extent that a participant,
beneficiary or other person acquires a right to receive shares of Restricted
Stock pursuant to any Restricted Stock award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.

8.5 Tax Withholding. Upon any vesting or payment of any Restricted Stock award
the Company shall have the right at its option to:

(a) require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company may be required to withhold with
respect to such Restricted Stock award event or payment; or

(b) deduct from any amount otherwise payable in cash to the participant (or the
participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Company may be required to withhold with
respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Restricted Stock under this Plan, the Administrator may in
its sole discretion (subject to Section 8.1) grant (either at the time of the
Restricted Stock award or thereafter) to the participant the right to elect,
pursuant to such rules and subject to such conditions as the Administrator may
establish, to have the Corporation reduce the number of shares to be delivered



--------------------------------------------------------------------------------

by (or otherwise reacquire) the appropriate number of shares, valued in a
consistent manner at their Fair Market Value necessary to satisfy the minimum
applicable withholding obligation on vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the vesting or payment of any
Restricted Stock award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

8.6 Effective Date, Termination and Suspension, Amendments.

8.6.1 Effective Date. This Plan is effective as of the date of its approval by
the Board (the “Effective Date”). This Plan shall be submitted for and subject
to stockholder approval no later than twelve months after the Effective Date.
Unless earlier terminated by the Board, this Plan shall terminate at the close
of business on the day before the tenth anniversary of the Effective Date. After
the termination of this Plan either upon such stated expiration date or its
earlier termination by the Board, no additional Restricted Stock awards may be
granted under this Plan, but previously granted Restricted Stock awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such Restricted Stock awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.

8.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No Restricted
Stock awards may be granted during any period that the Board suspends this Plan.

8.6.3 Stockholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.

8.6.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on Restricted Stock awards to participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a participant,
and (subject to the requirements of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of Restricted Stock awards. Any amendment or
other action that would constitute a repricing of a Restricted Stock award is
subject to the limitations set forth in Section 3.2(g).

8.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding Restricted
Stock award shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Company under any Restricted Stock award
granted under this Plan prior to the effective date of such change. Changes,
settlements and other actions contemplated by Section 7 shall not be deemed to
constitute changes or amendments for purposes of this Section 8.6.

8.7 Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

8.8 Governing Law; Construction; Severability.

8.8.1 Choice of Law. This Plan, the Restricted Stock awards, all documents
evidencing Restricted Stock awards and all other related documents shall be
governed by, and construed in accordance with the laws of the State of Florida.

8.8.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.



--------------------------------------------------------------------------------

8.8.3 Plan Construction.

(a) Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of Restricted Stock
awards or events under Restricted Stock awards if a Restricted Stock award or
event does not so qualify.

8.9 Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10 Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation. Restricted Stock awards may be granted to Eligible Persons
under this Plan in substitution for or in connection with restricted stock
granted by other entities to persons who are or who will become Eligible Persons
in respect of the Company, in connection with a distribution, merger or other
reorganization by or with the granting entity or an affiliated entity, or the
acquisition by the Company, directly or indirectly, of all or a substantial part
of the stock or assets of the employing entity. The Restricted Stock awards so
granted need not comply with other specific terms of this Plan, provided the
Restricted Stock awards reflect only adjustments giving effect to the assumption
or substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security. Any shares that
are delivered and any Restricted Stock awards that are granted by, or become
obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding Restricted Stock awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company in connection with a business or
asset acquisition or similar transaction) shall not be counted against the Share
Limit or other limits on the number of shares available for issuance under this
Plan.

8.11 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant Restricted Stock
awards or authorize any other compensation, with or without reference to the
Common Stock, under any other plan or authority.

8.12 No Corporate Action Restriction. The existence of this Plan, the Restricted
Stock Award Agreements and the Restricted Stock awards granted hereunder shall
not limit, affect or restrict in any way the right or power of the Board or the
stockholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any subsidiary, (d) any dissolution or liquidation of the
Corporation or any subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any subsidiary, or (f) any other
corporate act or proceeding by the Corporation or any subsidiary. No
participant, beneficiary or any other person shall have any claim under any
Restricted Stock award or Restricted Stock Award Agreement against any member of
the Board or the Administrator, or the Corporation or any employees, officers or
agents of the Corporation or any subsidiary, as a result of any such action.

8.13 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under a Restricted Stock award made pursuant
to this Plan shall not be deemed a part of a participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Corporation or any
subsidiary, except where the Administrator expressly otherwise provides or
authorizes in writing. Restricted Stock awards under this Plan may be made in
addition to, in combination with, as alternatives to or in payment of grants,
awards or commitments under any other plans or arrangements of the Corporation
or its subsidiaries.